Citation Nr: 0017414	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for foot disability.

2.  Entitlement to service connection for stomach disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the RO 
that denied claims of entitlement to service connection for 
foot and stomach disabilities.  


FINDING OF FACT

No competent medical evidence has been presented showing that 
any current foot or stomach disability began during military 
service or may otherwise be attributed to the veteran's 
military service; peptic ulcer disease was not shown within a 
year of the veteran's separation from service.


CONCLUSION OF LAW

The claim of service connection for foot or stomach 
disability is not well grounded.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

Stomach

The veteran claims that he suffers from a stomach disability 
which had its onset during military service.  For the reasons 
that follow, the Board finds that the veteran's claim of 
service connection for stomach disability is not well 
grounded.

The veteran's service medical records show that, in 
April 1976, he was seen for complaints of food poisoning.  He 
reported an onset of nausea, vomiting, and diarrhea the 
previous night.  Examination revealed abdominal diffuse 
tenderness to deep palpation - the lower quadrants.  The 
assessment was gastroenteritis.  The remaining service 
medical records are negative for complaints of, treatment 
for, or diagnoses suggesting any stomach disability.

Thereafter, post-service private hospital treatment reports 
show that, in November 1996, a medical cytology report 
indicates that the diagnoses were no malignant cells 
identified, esophagitis, and rule out esophageal ulceration.  
In November 1996, the assessments included gastroesophageal 
reflux disease (GERD), dysphagia - improved on Prevacid.  In 
April 1997, the assessments included GERD - stable on 
Prevacid.  Later in April 1997, the assessments included 
gastroesophageal (GE) reflux - asymptomatic on Prevacid.  

When examined by VA in December 1997, the veteran gave a 
history of vomiting after he had received an immunization 
shot while in Germany in 1976.  It was noted in the medical 
history that a 1996 upper endoscopy ruled out malignancy but 
that GERD was diagnosed.  It was also noted in the medical 
history that a September 1997 upper gastrointestinal series 
had revealed a duodenal ulcer and GERD.  Examination revealed 
that the veteran was not anemic.  History of duodenal ulcer 
and GERD were diagnosed.

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  Although the record 
shows that the veteran was found to have gastrointestinal 
problems since at least November 1996, none of the examiners, 
VA or private, has related a stomach disability to service, 
or more specifically to the in-service problem with 
gastroenteritis.  In short, no competent medical evidence has 
been presented to show that the veteran currently suffers 
from a stomach disability that is attributable to his 
military service or to continued symptoms since service.  
Additionally, no competent medical evidence has been 
presented to show that ulcer disease was evident within a 
year of the veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

The Board has considered the veteran's written statements 
regarding the onset of stomach disability.  However, while 
the veteran is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
his separation from military service, there is no indication 
that he is competent to comment upon diagnosis, etiology, or 
time of onset.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95.  Consequently, absent the presentation 
of competent medical evidence showing a link between any 
current stomach disability and his military service, or 
continued symptoms since service, the veteran's claim of 
service connection for stomach disability may not be 
considered well grounded and must be denied.


Foot

Turning to the issue of entitlement to service connection for 
foot disability, the Board also finds that this claim is not 
well grounded.  The veteran's service medical records show 
that his February 1976 enlistment examination report revealed 
that clinical evaluation of the feet was normal.  In his 
report of medical history in February 1976, it was noted that 
the veteran had had a right foot fracture three years earlier 
which was not considered disabling.  During March 1976, the 
veteran was seen for complaints of arch and bilateral heel 
pain.  He was found to have Achilles tendonitis.  The 
remaining records are negative for complaints of, treatment 
for, or diagnoses suggesting any foot disability.

From the time of the veteran's separation from service in 
October 1977 until 1997, an interval of 20 years, there was 
no suggestion by competent medical evidence that he had any 
foot disability.  When examined by VA in December 1997, the 
veteran reported that, while in Germany in 1976, he had 
complained of a fungus infection of the foot, and that fungal 
infection and onychomycosis of the toenails were diagnosed.  
Current examination report indicates that the veteran has a 
fungus infection of the feet and onychomycosis of the 
toenails.  However, the VA examiner did not provide an 
opinion regarding the onset of either the fungus infection or 
the onychomycosis.

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  Although the 
December 1997 VA examiner found that the veteran had fungus 
infection of the feet and onychomycosis of the toenails, the 
examiner did not relate such disabilities to any foot problem 
the veteran may have had in service.  In short, no competent 
medical evidence has been presented to show that the veteran 
currently suffers from foot disability that is attributable 
to his military service or to continued symptoms since 
service.  The Board has considered the veteran's written 
statements regarding the onset of such disability.  However, 
while the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since his separation from military service, there 
is no indication that he is competent to comment upon 
etiology or time of onset.  Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 
494-95.  Consequently, absent the presentation of competent 
medical evidence showing a link between any current foot 
disability and his military service, or continued symptoms 
since service, the veteran's claim of service connection for 
foot disability may not be considered well grounded and must 
be denied.

The veteran's representative has argued that the Board should 
consider whether the RO has fulfilled the duty to assist.  
Such consideration is not necessary unless a well-grounded 
claim has been presented.  Morton v. West, 12 Vet. App. 477 
(1999).  


ORDER

Service connection for foot disability is denied.

Service connection for stomach disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

